         Case 2:15-cv-01533-CJB-KWR Document 692 Filed 03/04/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    PARKCREST BUILDERS, LLC,                                CIVIL ACTION

    VERSUS                                                  NO: 15-1533
                                                            c/w 16-15849
    HOUSING AUTHORITY OF NEW                                SECTION: “J”(4)
    ORLEANS
                                                            Applies to 15-1533
                                    ORDER & REASONS

          Before the Court are a Petition for Writ of Execution and Other Proceedings

Supplemental to Judgment (Rec. Doc. 687) filed by Liberty Mutual Insurance

Company (“Liberty”) and a Motion to Stay Execution of Judgment (Rec. Doc. 688)

filed by the Housing Authority of New Orleans (“HANO”). Liberty contends that a

writ of execution should issue because the federal interest in enforcement of the

attorney’s fees judgment overrides the prohibition against seizure of public property

in Article XII, § 10(C) of the Louisiana Constitution.

          “[W]hen there is a federal interest in the remedy, [the Court] may trump a

state’s anti-seizure provision and enforce a money judgment against a public entity.”

Freeman Decorating Co. v. Encuentro Las Americas Trade Corp., 352 F. App’x 921,

923 (5th Cir. 2009) (per curiam). Liberty first contends that there is a “federal interest

to see that federal funds are used to pay the judgments due and owing to Liberty.”1

While HANO is entirely funded by the federal government, it has not yet been

appropriated funds to satisfy the judgment at issue here, and Liberty is not seeking


1   (Rec. Doc. 687-1, at 4).
         Case 2:15-cv-01533-CJB-KWR Document 692 Filed 03/04/21 Page 2 of 4




an order directing the U.S. Department of Housing and Urban Development (“HUD”)

to appropriate such funds. Rather, Liberty’s petition is seeking to seize property

owned by the State of Louisiana via HANO—state property—and therefore this

argument is inapposite.

           Similarly, Liberty contends that “[t]here is a federal interest in seeing that an

entity funded and controlled by the federal government properly pays a federal court

judgment.”2 This is a truism, as the Court has an interest in seeing that all of its

judgments are satisfied, and fails to address whether a sufficient federal interest

exists in this dispute to override a state constitutional provision prohibiting seizure

of public property.

           Third, Liberty argues that HANO is unwilling to comply with the attorney’s

fee judgment because it “has not attempted to satisfy this judgment or post any

security to stay execution as it was previously ordered to do with respect to” the

merits judgment.3 The Court previously explained: “[A] federal interest may develop

if a subdivision of the state proves sufficiently resistant to paying a judgment. . . .

However, the state entity must be guilty of more than mere sloth for a federal interest

to arise.” Parkcrest Builders, LLC v. Hous. Auth. of New Orleans, No. 15-1533, 2018

WL 6267285, at *2-3 (E.D. La. Nov. 30, 2018) (citing Gates v. Collier, 616 F.2d 1268,

1271 (5th Cir. 1980), and Freeman, 352 F. App’x at 925).




2   Id.
3   Id. at 5.

                                               2
     Case 2:15-cv-01533-CJB-KWR Document 692 Filed 03/04/21 Page 3 of 4




       At this point, HANO cannot be said to be guilty of unreasonable delay, as only

three months have passed since the attorney’s fees judgment was entered. See

Freeman, 352 F. App’x at 925 (holding that a letter sent a year and a half after

judgment was entered, which indicated that the City of New Orleans did not believe

it was required to immediately satisfy the judgment, was not sufficient to create a

federal interest). Further, Liberty has not even provided evidence that HANO has

rejected a demand for payment on the attorney’s fees judgment, much less any

evidence that HANO “intends to never satisfy the judgment.” Id. (emphasis added).

While Liberty refers to evidence that HANO is unable to satisfy this, or any, judgment

without an appropriation from HUD, it conflates the inability to independently

satisfy the judgment with an intention to never do so. Cf. Gary W. v. State of

Louisiana, 622 F.2d 804, 805-06 (5th Cir. 1980) (holding that a federal interest arose

only after the Louisiana Legislature rejected two bills to authorize payment of the

judgment). Liberty has not presented any evidence that HANO’s appropriation

request was denied by HUD. Further, the record reflects that Liberty was promptly

paid once it prevailed in HANO’s appeal of the merits judgment.4 Therefore, Liberty

has failed to establish that HANO “intend[s] to resist judgment until the bitter end”

such that a federal interest sufficient to overcome Louisiana’s anti-seizure provisions

exists. Gates, 616 F.2d at 1272.

       Accordingly,



4The Court of Appeals issued its mandate on May 19, 2020 (Rec. Doc. 656) and funds representing the
entire amount of the merits judgment were dispersed to Liberty on May 20, 2020 (Rec. Doc. 658).

                                                3
    Case 2:15-cv-01533-CJB-KWR Document 692 Filed 03/04/21 Page 4 of 4




     IT IS HEREBY ORDERED that Liberty’s Petition for Writ of Execution (Rec.

Doc. 687) is DENIED without prejudice.

     IT IS FURTHER ORDERED that HANO’s Motion to Stay (Rec. Doc. 688)

is DENIED AS MOOT.

     New Orleans, Louisiana, this 4th day of March, 2021.




                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE




                                       4
